                 Case 2:21-cv-01094-JCC Document 14 Filed 09/15/21 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   BARBARA ROBINSON,                                       CASE NO. C21-1094-JCC
10                             Plaintiff,                    ORDER
11          v.

12   MANUEL DELAPEJIA and PETE
     CARLSON,
13
                               Defendants.
14

15
            This matter comes before the Court on Defendant Pete Carlson’s Motion for a More
16
     Definite Statement under Federal Rule of Civil Procedure 12(e). (Dkt. No. 12.) Having
17
     thoroughly considered Defendants’ briefing and the relevant record, the Court hereby GRANTS
18
     the motion for the reasons explained below.
19
     I.     BACKGROUND
20
            Plaintiff sued Manuel Delapejia 1 in King County District Court seeking to recover a tax
21
     refund. (See Dkt. No. 1-1.) Plaintiff’s Notice of Small Claim describes the basis of her claim as
22
     follows:
23
            The negligence of Manuel Delapejia Taxpayer Advocate Service and Pete Carlson
24
            with West Co[a]st Tax and [A]ccounting properly handling and submitting my
25
     1
      It appears that the correct spelling of this Defendant’s name is “Delapena,” which the Court
26   uses going forward.

     ORDER
     C21-1094-JCC
     PAGE - 1
               Case 2:21-cv-01094-JCC Document 14 Filed 09/15/21 Page 2 of 3




             claim to the IRS, resulted in me not getting my 2014 income tax refund of over
 1           [$]5,000. I am suing for the refund and court cost.
 2
     (Id.) Delapena removed Plaintiff’s lawsuit to this Court under 28 U.S.C. § 1442(a). (Dkt. No. 1.)
 3
     Delapena’s co-defendant, Pete Carlson, seeks a more definite statement of Plaintiff’s claim under
 4
     Federal Rule of Civil Procedure 12(e). He argues that Plaintiff’s single-paragraph summary of
 5
     her claim in her complaint from small claims court is not definite enough under federal pleading
 6
     standards for him to respond to. (See generally Dkt. No. 12.)
 7
     II.     DISCUSSION
 8
             A pleading must set forth: “a short and plain statement of the grounds for the court’s
 9
     jurisdiction; . . . a short and plain statement of the claim showing that the pleader is entitled to
10
     relief; and . . . a demand for the relief sought . . . .” Fed. R. Civ. P. 8(a)(1)–(3). In addition, “[a]
11
     party must state its claims or defenses in numbered paragraphs, each limited as far as practicable
12
     to a single set of circumstances.” Fed. R. Civ. P. 10(b).
13
             “A party may move for a more definite statement of a pleading to which a responsive
14
     pleading is allowed but which is so vague or ambiguous that the party cannot reasonably prepare
15
     a response.” Fed. R. Civ. P. 12(e). The party seeking a more definite statement must specify “the
16
     defects complained of and the details desired.” Id. Although courts hold pro se plaintiffs to less
17
     stringent pleading standards than represented parties, see Brazil v. U.S. Dep’t of Navy, 66 F.3d
18
     193, 199 (9th Cir. 1995), courts may order pro se litigants to provide more definite statements
19
     rather than dismiss deficient complaints, see, e.g., Dorsey v. Am. Express Co., 499 F. Supp. 2d 1,
20
     2 (D.D.C. 2007) (denying the defendants’ motion to dismiss and granting the defendants’ motion
21
     in the alternative for a more definite statement).
22
             Plaintiff’s complaint from small claims court does not comply with Federal Rules of
23
     Civil Procedure 8 or 10. (See Dkt. No. 1-1.) As a result, Carlson cannot reasonably prepare a
24
     response. The complaint consists of a single paragraph framed almost entirely as a legal
25
     conclusion without specifying what each Defendant allegedly did or failed to do, why any such
26
     acts or omissions were negligent or unlawful, and why Plaintiff is entitled to relief. (See

     ORDER
     C21-1094-JCC
     PAGE - 2
               Case 2:21-cv-01094-JCC Document 14 Filed 09/15/21 Page 3 of 3




 1   generally id.) Nor does the complaint set forth separate individual factual allegations and legal

 2   arguments in a way that would enable each named Defendant to respond to the claims against

 3   him. See Fed. R. Civ. P. 8(a)(1); Fed. R. Civ. P. 10(b).

 4          Plaintiff has not filed an opposition to Carlson’s motion; the Court considers this as an

 5   admission that Carlson’s motion has merit. See W.D. Wash. Local Civ. R. 7(b)(2).

 6   III.   CONCLUSION

 7          For the foregoing reasons, Carlson’s motion for a more definite statement (Dkt. No. 12)

 8   is GRANTED. Plaintiff is ORDERED to file an amended complaint within 30 days from the date
 9   of this order. The amended complaint must: (1) set forth Plaintiff’s factual allegations without
10   accompanying legal argument in discrete numbered paragraphs; (2) set forth Plaintiff’s legal
11   claims against each named Defendant; and (3) specify the factual allegations relevant to each
12   claim against each named Defendant.
13          DATED this 15th day of September 2021.




                                                           A
14

15

16
                                                           John C. Coughenour
17                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     C21-1094-JCC
     PAGE - 3
